PER CURIAM.
We affirm the issues raised on the main appeal. The cross appeal concerns the issue of prejudgment interest. There can be no dispute that the claim pursued in the action below was liquidated as it dealt with ownership of two bank accounts. The pleadings contain a prayer for interest, which can only refer to prejudgment interest, as the matter of postjudgment interest is governed by statute and need not be pled. It is not material that appellees failed to raise this issue by a motion post judgment. To the extent the final judgment failed to award prejudgment interest, it was erroneous and amenable to correction on appeal. “Prejudgment interest is an element of compensatory damages.” Miller v. Reinhart, 548 So.2d 1174, 1175 (Fla. 4th DCA 1989) (citing Argonaut Ins. Co. v. May Plumbing Co., 474 So.2d 212 (Fla.1985)).
We therefore affirm as to the appeal, reverse as to the cross appeal, and remand to permit the trial court to award prejudgment interest at the legal rate.
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
HERSEY, C.J., and LETTS and POLEN, JJ., concur.